Name of Employee: _______________________________________________________ Number
of Shares: ___________________________________________
Initially in Escrow: _________________________________


ESCROW AGREEMENT FOR RESTRICTED STOCK AWARD

                 This ESCROW AGREEMENT, dated ___________________ is by and
among _________________________________________ (the “Grantee”), VALLEY NATIONAL
BANCORP (the “Company”) and VALLEY NATIONAL BANK, with offices at 1455 Valley
Road, Wayne, New Jersey, (the “Escrow Agent”).

Background

                 The Company and the Grantee have entered into a Restricted
Stock Award Agreement (“Award Agreement”) dated the same date as this Agreement,
pursuant to which the Company has granted the Grantee
__________________________________ shares of the Common Stock, no par value, of
the Company (the “Shares”) subject to the restrictions set forth in Section 8 of
the Company’s 1999 Long-Term Stock Incentive Plan (the “Plan”). The Award
Agreement requires the execution and delivery of this Escrow Agreement.

                 NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

                 1.    Appointment of Escrow Agent; Delivery of Shares. The
Grantee and the Company hereby appoint and designate the Escrow Agent to serve
as escrow agent pursuant to the terms of this Escrow Agreement and the Escrow
Agent hereby accepts such appointment and designation. The Escrow Agent hereby
acknowledges receipt from the Company of certificates representing the Shares
together with stock powers from the Grantee endorsed in favor of the Company.
Each of the parties hereto acknowledges and agrees that the Escrow Agent is
holding the certificates representing the Shares as escrow agent under the Award
Agreement.

                 2.     Holding of Shares.

                 The Escrow Agent shall hold the Shares in accordance with the
following provisions:

                                            (a)          Upon receipt of a
written notice signed by the Company that the' restrictions relating to some or
all of the Shares have lapsed, the Escrow Agent shall deliver the Shares on
which such restrictions have lapsed to the Grantee, along with the deferred
dividends paid on such Shares and interest (if any) earned on the deposit of the
dividends with the Escrow Agent under paragraph 5 hereof.

                                            (b)          Upon receipt of a
written notice signed by the Company that any of the events which give the
Company the right to reacquire the Shares, as specified in Section 8(b) of the
Plan, have occurred, the Escrow Agent shall deliver to the Company the Shares
(and the executed stock power) along with all remaining deferred dividends and
interest earned on the deposit of the dividends with the Escrow Agent under
paragraph 5 hereof.

--------------------------------------------------------------------------------

                 3.     Term.

                 This Escrow Agreement shall be terminated upon the disposition
by the Escrow Agent of all of the Shares or prior thereto upon the mutual
agreement of the parties hereto.

                 4.     Duties of Escrow Agent.

                 Should any dispute arise with respect to the delivery or
ownership or right of possession of the Shares or the due and proper performance
by any party of its obligations hereunder, the Escrow Agent is authorized and
directed to retain in its possession without liability to anyone all or any part
of the Shares, deferred dividends and interest, if any, until such dispute shall
have been settled either by mutual agreement by the parties concerned, or by a
final order, decree or judgment of a court of competent jurisdiction and from
which judgment or order no appeal has been taken and as to which the time to
appeal has expired.

                 5.    Dividends.

                 Payment to the Grantee of any dividends paid on the shares has
been deferred until the occurrence of one of the events specified in Section
8(d) of the Plan. Such deferred dividends shall be delivered by the Company to
the Escrow Agent, and the Grantee hereby grants the Escrow Agent a power of
attorney to endorse and deposit any dividend checks received by the Escrow
Agent. The Escrow Agent shall deposit such funds in an account maintained by the
Escrow Agent, selected by the Company in its sole discretion. Dividends derived
from Shares and interest, if any, earned on the deposit of the dividends shall
be distributed to the Grantee or the Company when such Shares are distributed by
the Escrow Agent under paragraph 2 hereof.

                 6.    Miscellaneous.

                                            (a)          Should the Escrow Agent
determine it advisable in connection with the performance of its duties
hereunder, the Escrow Agent may consult with counsel selected and employed by it
and the Escrow Agent shall incur no liability for any action taken or suffered
in good faith in accordance with the opinion of such counsel.

                                            (b)          The Escrow Agent shall
receive compensation for its services in connection in with this Agreement, as
determined by the Company and the Escrow Agent, payable by the Company, and
shall be reimbursed by the Company for all reasonable expenses incurred in
connection with the performance of its duties hereunder.

                                            (c)          This Agreement shall be
binding upon, and inure to the benefit of, and be enforceable by the parties
hereto and their respective heirs, successors and assigns, except the Grantee
shall have no right to assign his rights hereunder.

--------------------------------------------------------------------------------

                                            (d)          This Agreement may be
amended, modified, superseded or canceled, or any of the terms hereof may be
waived, only by a written instrument executed by the parties hereto, or, in the
case of a waiver, by the parties waiving compliance.

                                            (e)          This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

                                            (f)          The Section headings in
this Escrow Agreement have been inserted for convenience only and shall not be
deemed to limit, define or in any manner to affect the interpretation hereof.

                 IN WITNESS WHEREOF, the parties have executed this Escrow
Agreement the day and year first above written.





  
——————————————
    Signature of Grantee


VALLEY NATIONAL BANK
(Escrow Agent)


By:  
——————————————
    
             


VALLEY NATIONAL BANCORP
(Company)


By:  
——————————————
    
             